Citation Nr: 0218598	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  96-29 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbar discogenic disease for the period prior to February 
25, 1998.  

(The issue of entitlement to an extraschedular evaluation 
in excess of 60 percent for lumbar discogenic disease for 
the period beginning February 25, 1998, will be addressed 
in a later decision.) 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in North Little Rock, Arkansas, 
(hereinafter RO).  The adjudication with respect to the 
issue of an evaluation in excess of 40 percent for lumbar 
discogenic disease for the period prior to February 25, 
1998, requested in the April 1999 remand has been 
accomplished, and this issue is now ready for appellate 
review.    
 
The Board is undertaking additional development on the 
issue of entitlement to extraschedular evaluation in 
excess of 60 percent for lumbar discogenic disease for the 
period beginning February 25, 1998, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After providing the notice and reviewing any 
response thereto, the Board will prepare a separate 
decision addressing this issue. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this 
decision has been obtained by the RO. 

2.  The veteran's service-connected low back disability, 
for the period prior to February 25, 1998, was manifested 
primarily by complaints of low back pain with radiation 
down the left lower extremity; no more than severely 
restricted overall back motion; and radiographic evidence 
of lumbosacral discogenic disease.  

3.  For the period prior to February 25, 1998, there were 
no muscle spasms; straight leg raising testing was 
negative; and although ankle jerks were absent, any 
motor/sensory deficits involving the lower extremities did 
not result in gait impairment.  He was employed as a die 
cast operator.  Any lumbar intervertebral disc syndrome 
prior to February 25, 1998, cannot be reasonably 
characterized as more than severe in degree.  

4.  There are no extraordinary factors associated with the 
service-connected lumbar discogenic disease for the period 
prior to February 25, 1998, productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbar discogenic disease for the period prior to February 
25, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5110(a)  
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 3.400(o), 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  
The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set 
out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  VCAA codified as amended at 38 U.S.C.A. 
§§ 5102 and 5103.  The veteran was notified of the 
evidence required for a grant of his claim by supplemental 
statements of the case dated in April 1999 and July 2002. 
The Board concludes that the discussion therein adequately 
informed the veteran of the information and evidence 
needed to substantiate his claim, thereby meeting the 
notification requirements of the VCAA.  Thus, there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA 
codified as amended at 38 U.S.C.A. § 5103A.  The necessary 
evidence, to include VA clinical records dated through 
1998, has been obtained by the RO, and there is no 
specific reference to any other pertinent records that 
need to be obtained.  To this end, the veteran indicated 
in a statement received in October 2002 that he had no 
additional records to submit.  As such, the Board finds 
that the development and notice requirements of the VCAA 
have been met, and that no useful purpose would be served 
by delaying the adjudication of the issue addressed in 
this decision to conduct additional development or 
notification pursuant to the holding in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II.  Legal Criteria/Analysis

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment 
of earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected low back 
disability in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as 
required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 
and other applicable provisions.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A 40 percent evaluation may be assigned for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief.  
38 C.F.R. Part 4, Code 5293.  In general, an increased 
rating cannot be assigned prior to the date that 
entitlement to the particular disability rating is shown.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o). 

With the above criteria in mind, the relevant evidence 
will be summarized.  The available service medical records 
reflect that in 1967, clinical findings included an absent 
right ankle jerk and lumbar discogenic disease was 
radiographically noted.  VA examinations in June 1973 and 
May 1978 revealed moderately restricted back motion, an 
absent right ankle jerk, and normal gait.  On February 
1979 VA examination, moderately severe lumbar discogenic 
disease with restricted motion, an absent right ankle 
jerk, and an absent right knee jerk associated with 
sciatic nerve irritation were diagnosed.  Apparently 
primarily based on that latter examination, the RO 
increased the evaluation for the service-connected low 
back disability from 20 percent to 40 percent.  

A February 1995 examination conducted by Ron Bates, D.O., 
showed the veteran complaining about back pain that at 
times is so severe as to be "nearly disabling."  This pain 
was described as becoming more frequent.  He also 
described symptoms of sciatica, with pain radiating form 
the lower back into the left buttock and down the lateral 
aspect of the left leg to the left foot.  The veteran also 
described pain when he had to be on his feet for prolonged 
periods at work.  Upon examination, the deep tendon 
reflexes were intact and equal bilaterally.  No ankle 
clonus or Babinski was noted, and the straight leg raising 
test was negative.  X-rays were interpreted to have shown 
decreased disc space between L5 and S1, and evidence of 
mild early degenerative changes.  The assessment was 
degenerative joint disease of the lumbar spine.  At that 
time, the veteran declined any medical therapy and stated 
that he did not wish to take medication if it was not 
required.  In a March 1995 written statement, Dr. Bates 
reported that appellant complained that he experienced 
severe back pain with radiation down the left lower 
extremity; and that severe back pain episodes occurred 
approximately every two months and caused a restricted 
sedentary lifestyle.  Clinically, however, a straight leg 
raising test was again negative and deep tendon reflexes 
were intact and equal.  

On June 1995 VA orthopedic examination, appellant reported 
employment as a die cast operator with the same employer 
for approximately two decades.  Significantly, he reported 
only 15-days work absenteeism during the past year on 
account of his back.  Although he complained of back and 
leg pain with ankle weakness, there were no muscle spasms; 
straight leg raising testing was negative; and although 
ankle jerks were absent, any motor/sensory deficits 
involving the lower extremities did not result in gait 
impairment.  The lumbar spine displayed 4 degrees backward 
extension; 20 degrees lateral flexion, bilaterally; and he 
was able to forward flex and touch his fingertips to the 
upper tibiae.  During a March 1996 RO hearing, appellant 
testified, at T.2-4, that he experienced low back pain 
with sciatica and lower extremity numbness; and that his 
employment in die casting did not involve heavy lifting.  

At VA orthopedic and neurologic examinations conducted on 
February 25, 1998, appellant reported that he had to 
terminate employment in August 1997 due to back and left 
leg pain.  Clinically, no more than severely restricted 
overall back motion was shown.  There were no muscle 
spasms exhibited, although a history of intermittent 
muscle spasms was reported.  It was reported that 
appellant's acute attacks of back pain responded to 
bedrest, heat, and Tylenol.  Straight leg raising testing 
was negative on the right (at 60 degrees) and positive on 
the left (at 45 degrees).  He exhibited a left-sided limp; 
slight left calf atrophy; ankle jerks were clinically 
described as either a trace or absent; plantar flexion of 
the feet was mildly weak; and left S1 radiculopathy with 
somewhat diminished sensation in the left lower extremity 
was manifested.  However, despite motor/sensory deficits 
involving the lower extremities, he reportedly was able to 
ambulate a quarter of a mile or lift 25 pounds without 
exacerbating his back pain.  It was also noted on 
examination that he had toe webbing on the left, and had 
some drop on the heel on the left side when walking.  He 
listed to the left even though his pelvis and shoulders 
were level.  Following these examinations, a June 1998 
rating decision increased the rating for the service-
connected lumbar disc disease to 60 percent effective from 
February 25, 1998, the date of the VA examinations 
discussed above.  

Applying the pertinent legal criteria to the facts 
summarized above, the Board concludes that the effective 
date chosen by the RO for the 60 percent rating for the 
service-connected lumbar disc disease was correct, as it 
was not until the February 25, 1998, examinations that the 
record revealed sufficient findings to support a 60 
percent rating under Code 5293.  Such findings shown at, 
and not before, that time included positive straight leg 
raising testing; an altered gait pattern; calf atrophy; 
and some evidence of foot drop.  Significantly, on the 
June 1995 VA orthopedic examination, there were no muscle 
spasms; straight leg raising testing was negative; and 
although ankle jerks were absent, any motor/sensory 
deficits involving the lower extremities did not result in 
gait impairment.  Furthermore, there was no radiographic 
evidence of any lumbar disc herniation as would suggest 
pronounced neurologic deficits due to discogenic disease.  
Consequently, it would be unreasonable to characterize 
lumbosacral intervertebral disc syndrome as more than 
severe in degree, prior to February 25, 1998.  38 C.F.R. 
Part 4, § 4.7, Code 5293.  Accordingly, as entitlement to 
a 60 percent rating was not shown prior to February 25, 
1998, entitlement to an evaluation in excess of 40 percent 
for lumbar discogenic disease prior to that date is not 
warranted.   38 C.F.R. §§ 3.400(o), 4.71a, Code 5293.  

An evaluation in excess of 40 percent for rating the 
service-connected low back disability, for the period 
prior to February 25, 1998, would not be warranted under 
any other appropriate diagnostic code.  A 40 percent 
evaluation is the maximum evaluation assignable under 
Diagnostic Code 5292 or 5295 respectively for severe 
limitation of motion of the lumbar segment of the spine 
(in the absence of ankylosis of the lumbar spine) and 
severe lumbosacral strain.  38 C.F.R. Part 4, 4.71a, 
Codes 5292 and 5295.  Diagnostic Code 5289 provides a 
maximum 50 percent evaluation for unfavorable ankylosis of 
the lumbar spine.  However, since there was at least some 
backward extension and forward flexion, and no more than 
moderately restricted lateroflexion, on the June 1995 VA 
orthopedic examination in question, it would not be 
reasonable to characterize the overall limitation of 
lumbosacral spinal motion as more nearly approximating 
ankylosis of the lumbar spine, for the period prior to 
February 25, 1998.  See also February 1979 VA examination 
report, which listed normal ranges of motion of the back, 
for comparison purposes, as:  95 degrees forward flexion, 
35 degrees backward extension, 40 degrees lateral flexion, 
bilaterally, and 35 degrees rotation, bilaterally.

In deciding the issue herein, the Board has considered the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45, which 
relate to functional loss due to pain, weakness or other 
musculoskeletal pathology.  See also DeLuca v. Brown, 8 
Vet. App. 202, 205-208 (1995).  It should be pointed out 
that Code 5293 encompasses "characteristic pain and 
demonstrable muscle spasms."  See 38 C.F.R. § 4.14 (1998), 
which states, in pertinent part, "[t]he evaluation of the 
same disability under various diagnoses is to be avoided"; 
Brady v. Brown, 4 Vet. App. 203, 206 (1993); and Esteban 
v. Brown, 6 Vet. App. 259 (1994).  In Esteban, at 6 Vet. 
App. 262, the Court stated, "[t]he critical element is 
that none of the symptomatology for any one of these three 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions."  See also VA 
O.G.C. Prec. Op. No. 36-97 (Dec. 12, 1997).  Since any 
painful restricted back motion would overlap to a great 
extent the underlying lumbosacral intervertebral disc 
syndrome, given their close anatomical location and 
functioning, assigning a separate evaluation for painful 
restricted back motion would violate the proscription 
against pyramiding of ratings.  Thus, appellant's painful 
low back motion had been reflected by the 40 percent 
rating assigned for lumbar discogenic disease, for the 
respective period in question.  This 40 percent rating 
adequately compensated him for any painful low back 
motion.  The evidence does not show any substantial loss 
of time from work, and there is insufficient evidence 
indicating a greater degree of functional loss 
attributable to the low back disability than that 
commensurate with the assigned 40 percent rating, for the 
respective period in question.  

The Board notes that the analysis above involved 
application of the "old" criteria listed at Code 5293.  
These criteria have been changed, effective from September 
23, 2002.  See 67 Fed. Reg. 54345 (Aug. 22, 2002).  Given 
the effective date of the revised criteria, they are not 
applicable in the instant case, which is limited to an 
evaluation of the veteran's back disability for a period 
prior to September 23, 2002.  VAOPGCPREC 3-2000 (April 10, 
2000).  The Board notes parenthetically, however, that a 
60 percent rating under the revised criteria does not 
appear to be warranted, as a 60 percent rating under the 
revised criteria requires incapacitating episodes of a 
total duration of at least six weeks during the past 12 
months.  Id.  The frequency of episodes as described by 
the veteran above appears to fall short of that required 
for a 60 percent rating under the revised criteria.  

Also considered by the Board were the provisions of 
38 C.F.R. § 3.321(b)(1), which state that when the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-
connected disabilities, an extraschedular evaluation will 
be assigned.   An extraschedular evaluation is not 
warranted for the period prior to February 25, 1998, since 
the evidence does not show that the service-connected low 
back disability presented such an unusual or exceptional 
disability picture as to render the application of the 
regular schedular standards impractical.  The appellant's 
low back disability did not require frequent periods of 
hospitalization and did not, in and of itself, markedly 
interfere with employment, particularly since he 
reportedly maintained employment as a die cast operator, 
for the respective period in question.  

In short, the Board finds the probative weight of the 
"negative" evidence, principally the objective clinical 
findings dated prior to February 25, 1998, to be greater 
than that of the "positive" evidence, which is essentially 
limited to the subjective assertions presented by and on 
behalf of the veteran.  As such, the claim for an 
evaluation in excess of 40 percent for lumbar discogenic 
disease for the period prior to February 25, 1998, must be 
denied.  Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbar discogenic disease for the period prior to February 
25, 1998, is denied.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

